UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6325 Dreyfus MidCap Index Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 7/31/2015 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Midcap Index Fund, Inc. July 31, 2015 (Unaudited) Common Stocks99.0% Shares Value ($) Automobiles & Components.6% Dana Holding 359,673 6,675,531 Gentex 636,458 10,234,245 Thor Industries 99,128 5,539,273 Banks6.2% Associated Banc-Corp 329,402 6,492,513 BancorpSouth 188,977 4,775,449 Bank of Hawaii 96,051 a 6,480,561 Bank of the Ozarks 153,318 6,764,390 Cathay General Bancorp 160,402 5,150,508 City National 103,943 9,345,515 Commerce Bancshares 179,219 a 8,439,423 Cullen/Frost Bankers 120,569 8,735,224 East West Bancorp 309,651 13,859,979 First Horizon National 508,368 8,057,633 First Niagara Financial Group 765,220 7,430,286 FirstMerit 357,617 6,701,743 Fulton Financial 389,132 5,043,151 Hancock Holding 169,737 4,959,715 International Bancshares 122,610 3,301,887 New York Community Bancorp 955,406 18,181,376 PacWest Bancorp 212,271 9,826,025 Prosperity Bancshares 132,315 7,223,076 Signature Bank 109,891 b 15,999,031 SVB Financial Group 109,969 b 15,736,564 Synovus Financial 294,145 9,271,450 TCF Financial 364,912 6,006,452 Trustmark 144,064 3,463,299 Umpqua Holdings 476,233 8,448,373 Valley National Bancorp 486,905 4,830,098 Washington Federal 211,835 4,931,519 Webster Financial 195,089 7,542,141 Capital Goods9.7% A.O. Smith 161,839 11,623,277 Acuity Brands 93,613 18,833,999 AECOM 326,768 b 10,074,257 AGCO 173,237 a 9,529,767 B/E Aerospace 228,557 11,133,011 Carlisle 140,614 14,238,574 CLARCOR 108,353 6,519,600 Crane 105,530 5,614,196 Donaldson 278,358 9,352,829 Esterline Technologies 66,915 b 5,932,684 Fortune Brands Home & Security 342,439 16,351,462 GATX 95,718 5,076,883 Graco 127,484 9,113,831 Granite Construction 77,892 2,649,886 Hubbell, Cl. B 115,424 12,051,420 Huntington Ingalls Industries 104,184 12,232,243 IDEX 168,740 12,829,302 ITT 193,971 7,370,898 KBR 312,586 5,460,877 Kennametal 174,137 5,518,401 KLX 113,051 4,440,643 Lennox International 88,558 10,456,043 Lincoln Electric Holdings 164,099 9,936,194 MSC Industrial Direct, Cl. A 109,625 7,811,877 Nordson 124,609 9,234,773 NOW 231,033 a,b 4,019,974 Orbital ATK 126,659 8,986,456 Oshkosh 168,215 a 6,146,576 Regal Beloit 96,605 6,707,285 SPX 88,729 5,803,764 Teledyne Technologies 75,878 b 7,866,272 Terex 229,271 5,080,645 Timken 160,971 5,373,212 Trinity Industries 341,021 9,978,274 Triumph Group 107,080 a 5,766,258 Valmont Industries 51,565 a 5,735,575 Wabtec 208,083 21,055,919 Watsco 59,055 7,573,213 Woodward 125,995 6,219,113 Commercial & Professional Services3.0% CEB 72,846 5,574,176 Clean Harbors 117,801 b 5,833,505 Copart 245,894 b 8,859,561 Deluxe 107,808 6,946,069 FTI Consulting 89,204 b 3,650,228 Herman Miller 126,510 3,547,340 HNI 95,435 4,732,622 ManpowerGroup 170,431 15,420,597 MSA Safety 68,190 3,522,013 R.R. Donnelley & Sons 450,262 a 7,902,098 Rollins 208,197 6,037,713 Towers Watson & Co., Cl. A 150,253 19,049,075 Waste Connections 267,420 13,405,765 Consumer Durables & Apparel4.1% Brunswick 200,013 10,618,690 Carter's 113,848 11,545,326 Deckers Outdoor 72,417 b 5,277,751 Jarden 419,173 b 23,054,515 Kate Spade & Company 275,345 a,b 5,539,941 KB Home 196,687 a 3,143,058 M.D.C. Holdings 83,638 a 2,497,431 NVR 8,387 b 12,496,965 Polaris Industries 131,742 18,056,559 Skechers USA, Cl. A 88,666 b 13,339,800 Tempur Sealy International, Cl. I 133,757 b 10,105,341 Toll Brothers 348,778 b 13,574,440 Tupperware Brands 108,617 a 6,350,836 Vista Outdoor 137,096 6,466,818 Consumer Services3.2% Apollo Education Group 208,696 b 2,673,396 Brinker International 132,867 7,958,733 Buffalo Wild Wings 40,906 a,b 8,000,395 Cheesecake Factory 99,607 5,751,308 Cracker Barrel Old Country Store 51,631 a 7,842,233 DeVry Education Group 123,486 3,751,505 Domino's Pizza 119,988 a 13,659,434 Dunkin' Brands Group 208,887 a 11,256,920 Graham Holdings, Cl. B 9,539 6,577,713 International Speedway, Cl. A 59,855 2,051,231 Jack in the Box 80,622 7,659,090 Panera Bread, Cl. A 55,050 b 11,236,806 Service Corporation International 437,602 13,351,237 Sotheby's 133,019 5,564,185 Wendy's 500,101 5,131,036 Diversified Financials3.2% CBOE Holdings 181,038 11,220,735 Eaton Vance 255,203 9,789,587 Federated Investors, Cl. B 206,090 6,947,294 Janus Capital Group 319,556 a 5,234,327 MSCI 242,498 16,528,664 Raymond James Financial 274,270 16,181,930 SEI Investments 280,705 14,964,384 SLM 915,122 b 8,355,064 Stifel Financial 146,661 b 8,059,022 Waddell & Reed Financial, Cl. A 180,571 8,109,444 WisdomTree Investments 236,745 a 5,894,951 Energy3.5% Atwood Oceanics 128,662 a 2,676,170 California Resources 666,506 2,819,320 Denbury Resources 764,256 a 3,011,169 Dril-Quip 83,494 b 4,876,884 Energen 165,151 9,116,335 Gulfport Energy 230,166 b 7,540,238 Helix Energy Solutions Group 211,868 b 1,773,335 HollyFrontier 423,333 20,430,051 Nabors Industries 625,791 7,265,433 Noble 522,631 a 6,245,440 Oceaneering International 214,734 8,593,655 Oil States International 107,837 b 3,246,972 Patterson-UTI Energy 321,980 5,307,840 QEP Resources 352,885 4,898,044 Rowan, Cl. A 274,422 4,728,291 SM Energy 145,786 5,404,287 Superior Energy Services 328,808 5,589,736 Western Refining 151,849 6,705,652 World Fuel Services 158,125 6,427,781 WPX Energy 507,298 b 4,413,493 Food & Staples Retailing.5% Casey's General Stores 80,009 8,178,120 SUPERVALU 442,833 b 4,082,920 United Natural Foods 108,055 b 4,919,744 Food, Beverage & Tobacco2.4% Boston Beer, Cl. A 19,598 b 4,321,751 Dean Foods 196,412 3,496,134 Flowers Foods 404,138 8,753,629 Hain Celestial Group 219,440 b 14,917,531 Ingredion 154,213 13,601,587 Lancaster Colony 41,993 3,914,167 Post Holdings 118,359 b 6,360,613 Tootsie Roll Industries 44,138 a 1,433,161 TreeHouse Foods 92,458 b 7,577,858 WhiteWave Foods 376,611 b 19,440,660 Health Care Equipment & Services7.9% Align Technology 156,973 b 9,842,207 Allscripts Healthcare Solutions 363,725 b 5,259,464 Catalent 201,696 6,873,800 Centene 256,582 b 17,994,096 Community Health Systems 255,151 b 14,928,885 Cooper 104,271 18,455,967 Halyard Health 100,522 a 4,095,266 Health Net 168,114 b 11,240,102 Hill-Rom Holdings 123,501 6,919,761 Hologic 525,905 a,b 21,909,202 IDEXX Laboratories 202,881 b 14,755,535 LifePoint Health 97,089 b 8,044,794 MEDNAX 203,070 b 17,187,845 Molina Healthcare 87,455 b 6,596,731 Omnicare 209,729 20,312,254 Owens & Minor 136,773 4,808,939 ResMed 303,455 17,585,217 Sirona Dental Systems 119,783 b 12,431,080 STERIS 128,737 a 8,899,589 Teleflex 89,346 a 11,971,471 Thoratec 119,140 b 7,540,371 VCA 176,803 b 10,878,689 WellCare Health Plans 96,412 b 7,790,090 West Pharmaceutical Services 155,581 9,314,634 Household & Personal Products1.4% Avon Products 940,206 5,330,968 Church & Dwight 282,073 24,351,362 Edgewell Personal Care 134,146 12,839,114 Energizer Holdings 134,146 5,165,962 Insurance5.6% Alleghany 34,545 b 16,793,361 American Financial Group 157,922 10,888,722 Arthur J. Gallagher & Co. 362,921 17,213,343 Aspen Insurance Holdings 134,668 6,476,184 Brown & Brown 254,301 8,506,368 CNO Financial Group 427,626 7,628,848 Endurance Specialty Holdings 125,568 8,725,720 Everest Re Group 96,301 17,634,639 First American Financial 232,916 9,451,731 The Hanover Insurance Group 95,735 7,740,175 HCC Insurance Holdings 208,116 16,058,230 Kemper 108,101 4,185,671 Mercury General 78,568 a 4,435,164 Old Republic International 522,035 8,733,646 Primerica 115,057 5,204,028 Reinsurance Group of America 143,969 13,895,888 RenaissanceRe Holdings 98,605 10,580,316 StanCorp Financial Group 90,984 10,373,996 W.R. Berkley 216,917 12,086,615 Materials6.8% Albemarle 242,000 13,116,400 Allegheny Technologies 235,701 5,025,145 AptarGroup 134,199 9,097,350 Ashland 134,947 15,427,141 Bemis 209,960 9,357,917 Cabot 138,606 4,876,159 Carpenter Technology 109,844 4,123,544 Chemours 391,645 4,276,763 Commercial Metals 252,159 3,885,770 Compass Minerals International 73,853 5,908,240 Cytec Industries 153,527 11,396,309 Domtar 139,547 5,673,981 Eagle Materials 108,650 8,381,261 Greif, Cl. A 72,615 2,250,339 Louisiana-Pacific 313,535 a,b 4,621,506 Minerals Technologies 74,974 4,854,567 NewMarket 22,965 9,133,410 Olin 167,045 3,840,365 Packaging Corporation of America 212,324 15,030,416 PolyOne 192,503 6,597,078 Reliance Steel & Aluminum 161,663 9,796,778 Royal Gold 143,029 7,211,522 RPM International 288,580 13,525,745 Scotts Miracle-Gro, Cl. A 95,989 5,796,776 Sensient Technologies 101,587 6,947,535 Silgan Holdings 89,353 4,777,705 Sonoco Products 216,923 8,954,581 Steel Dynamics 520,684 10,429,301 United States Steel 319,750 a 6,225,533 Valspar 161,243 13,428,317 Worthington Industries 103,961 2,813,185 Media1.5% AMC Networks, Cl. A 127,274 b 10,719,016 Cable One 9,539 3,960,784 Cinemark Holdings 228,275 9,007,731 DreamWorks Animation SKG, Cl. A 156,904 a,b 3,782,955 John Wiley & Sons, Cl. A 100,547 5,329,996 Live Nation Entertainment 313,484 b 8,219,550 Meredith 76,466 3,664,251 New York Times, Cl. A 280,768 a 3,711,753 Time 236,565 5,280,131 Pharmaceuticals, Biotech & Life Sciences2.2% Akorn 170,011 a,b 7,839,207 Bio-Rad Laboratories, Cl. A 44,650 b 6,730,541 Bio-Techne 80,245 8,777,198 Charles River Laboratories International 102,273 b 7,938,430 Mettler-Toledo International 60,741 b 20,506,162 PAREXEL International 113,801 b 7,847,717 United Therapeutics 100,203 b 16,970,380 Real Estate10.0% Alexander & Baldwin 97,251 3,671,225 Alexandria Real Estate Equities 155,424 c 14,409,359 American Campus Communities 245,881 c 9,176,279 BioMed Realty Trust 441,415 c 9,508,079 Camden Property Trust 187,092 c 14,898,136 Communications Sales & Leasing 263,003 5,483,612 Corporate Office Properties Trust 203,482 c 4,706,539 Corrections Corporation of America 256,013 c 9,003,977 Douglas Emmett 296,988 c 8,704,718 Duke Realty 743,863 c 15,003,717 Equity One 167,369 c 4,296,362 Extra Space Storage 238,683 c 17,547,974 Federal Realty Investment Trust 148,285 c 20,283,905 Highwoods Properties 203,769 c 8,625,542 Home Properties 124,879 c 9,203,582 Hospitality Properties Trust 328,591 c 9,009,965 Jones Lang LaSalle 96,780 17,230,711 Kilroy Realty 190,261 c 13,479,992 Lamar Advertising, Cl. A 172,955 10,385,948 LaSalle Hotel Properties 247,586 c 8,237,186 Liberty Property Trust 320,963 c 10,922,371 Mack-Cali Realty 180,916 c 3,770,289 Mid-America Apartment Communities 162,379 c 13,045,529 National Retail Properties 289,634 c 10,765,696 Omega Healthcare Investors 347,469 c 12,599,226 Potlatch 88,289 c 3,090,998 Rayonier 278,005 c 6,838,923 Regency Centers 203,011 c 12,986,614 Senior Housing Properties Trust 514,882 c 8,892,012 Tanger Factory Outlet Centers 206,366 c 6,702,768 Taubman Centers 134,111 c 10,031,503 UDR 558,699 c 18,889,613 Urban Edge Properties 199,141 4,275,557 Weingarten Realty Investors 247,236 c 8,697,762 WP GLIMCHER 399,972 5,415,621 Retailing4.1% Aaron's 140,220 5,185,336 Abercrombie & Fitch, Cl. A 149,607 a 3,005,605 American Eagle Outfitters 385,759 a 6,847,222 ANN 99,127 b 4,535,060 Ascena Retail Group 284,789 b 3,565,558 Big Lots 115,662 4,994,285 Cabela's 102,464 a,b 4,552,475 Chico's FAS 312,804 4,760,877 CST Brands 166,923 6,323,043 Dick's Sporting Goods 211,496 10,782,066 Foot Locker 303,167 21,388,432 Guess? 136,994 a 2,998,799 HSN 70,208 5,160,990 J.C. Penney 655,930 a,b 5,404,863 LKQ 656,592 b 20,656,384 Murphy USA 92,919 b 5,088,244 Office Depot 1,057,447 b 8,459,576 Rent-A-Center 114,297 3,062,017 Williams-Sonoma 184,791 15,644,406 Semiconductors & Semiconductor Equipment2.0% Advanced Micro Devices 1,360,247 a,b 2,625,277 Atmel 897,453 7,430,911 Cree 241,221 a,b 5,946,098 Cypress Semiconductor 716,917 b 8,230,207 Fairchild Semiconductor International 258,038 b 3,886,052 Integrated Device Technology 325,956 b 6,229,019 Intersil, Cl. A 281,983 3,138,471 Silicon Laboratories 85,215 b 3,833,823 SunEdison 630,222 b 14,671,568 Synaptics 79,496 b 6,310,392 Teradyne 469,216 9,037,100 Software & Services9.1% ACI Worldwide 250,360 b 5,926,021 Acxiom 166,961 b 2,990,271 ANSYS 194,344 b 18,297,488 Broadridge Financial Solutions 260,763 14,151,608 Cadence Design Systems 630,414 b 13,219,782 CDK Global 347,398 17,939,633 CommVault Systems 90,590 b 3,394,407 Convergys 217,526 5,462,078 CoreLogic 194,012 b 7,651,833 DST Systems 61,449 6,707,158 FactSet Research Systems 83,679 a 13,862,263 Fair Isaac 67,494 6,121,031 Fortinet 305,882 b 14,602,807 Gartner 179,187 b 15,870,593 Global Payments 144,051 16,146,677 Informatica 227,917 b 11,058,533 Jack Henry & Associates 176,298 12,316,178 Leidos Holdings 134,432 5,484,826 Manhattan Associates 159,322 b 10,327,252 MAXIMUS 144,422 9,851,025 Mentor Graphics 212,186 5,535,933 NetScout Systems 202,763 b 8,086,188 NeuStar, Cl. A 119,734 a,b 3,696,189 PTC 250,460 b 9,104,221 Rackspace Hosting 256,664 b 8,734,276 Rovi 190,881 a,b 2,097,782 Science Applications International 84,804 4,552,279 SolarWinds 143,375 b 5,719,229 Solera Holdings 147,418 5,394,025 Synopsys 335,291 b 17,046,194 Tyler Technologies 72,558 b 10,124,743 Ultimate Software Group 61,633 b 11,353,415 VeriFone Systems 244,984 b 7,883,585 WEX 83,568 b 8,527,279 Technology Hardware & Equipment5.0% 3D Systems 225,894 a,b 2,972,765 ARRIS Group 285,461 b 8,826,454 Arrow Electronics 208,786 b 12,140,906 Avnet 294,141 12,274,504 Belden 92,238 5,463,257 Ciena 253,547 a,b 6,452,771 Cognex 187,085 8,469,338 Diebold 139,822 4,760,939 FEI 90,361 7,768,335 Ingram Micro, Cl. A 337,639 a 9,193,910 InterDigital 80,019 4,326,627 IPG Photonics 78,221 a,b 7,213,541 Jabil Circuit 416,360 8,431,290 Keysight Technologies 363,213 11,092,525 Knowles 182,974 a,b 3,485,655 Lexmark International, Cl. A 133,532 4,538,753 National Instruments 218,752 6,335,058 NCR 363,588 b 10,013,214 Plantronics 85,465 4,963,807 Polycom 286,918 b 3,265,127 Tech Data 79,958 b 4,663,950 Trimble Navigation 559,032 b 12,913,639 Vishay Intertechnology 291,283 3,343,929 Zebra Technologies, Cl. A 111,785 b 12,031,420 Telecommunication Services.2% Telephone & Data Systems 212,777 Transportation2.2% Alaska Air Group 280,877 21,276,433 Con-way 124,426 4,826,484 Genesee & Wyoming, Cl. A 112,369 b 8,002,920 JetBlue Airways 562,910 a,b 12,935,672 Kirby 119,968 b 8,686,883 Landstar System 98,480 a 7,093,514 Old Dominion Freight Line 148,765 b 10,882,160 Werner Enterprises 97,560 2,755,094 Utilities4.6% Alliant Energy 244,136 15,016,805 Aqua America 380,986 9,692,284 Atmos Energy 217,338 12,018,791 Black Hills 96,041 4,001,068 Cleco 130,492 7,102,680 Great Plains Energy 338,142 8,828,888 Hawaiian Electric Industries 232,024 a 6,949,119 IDACORP 110,413 6,857,751 MDU Resources Group 426,394 8,318,947 National Fuel Gas 181,685 a 9,823,708 OGE Energy 430,323 12,806,412 ONE Gas 112,995 5,088,165 PNM Resources 172,102 4,540,051 Questar 384,904 8,521,775 Talen Energy 181,877 b 2,860,925 UGI 372,772 13,621,089 Vectren 181,281 7,631,930 Westar Energy 284,757 10,721,101 WGL Holdings 107,661 6,018,250 Total Common Stocks (cost $2,263,644,454) Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills; 0.07%, 12/10/15 (cost $2,104,424) 2,105,000 d Other Investment1.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $39,978,000) 39,978,000 e 39,978,000 Increased by 1 Investment of Cash Collateral for Securities Loaned2.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $77,266,655) 77,266,655 e Total Investments (cost $2,382,993,533) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan. At July 31, 2015, the value of the fund's securities on loan was $195,401,170 and the value of the collateral held by the fund was $200,817,698, consisting of cash collateral of $77,266,655 and U.S. Government & Agency securities valued at $123,551,043. b Non-income producing security. c Investment in real estate investment trust. d Held by or on behalf of a counterparty for open financial futures contracts. e Investment in affiliated money market mutual fund. At July 31, 2015, net unrealized appreciation on investments was $1,195,731,402 of which $1,329,376,035 related to appreciated investment securities and $133,644,633 related to depreciated investment securities. At July 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Real Estate 10.0 Capital Goods 9.7 Software & Services 9.1 Health Care Equipment & Services 7.9 Materials 6.8 Banks 6.2 Insurance 5.6 Technology Hardware & Equipment 5.0 Utilities 4.6 Consumer Durables & Apparel 4.1 Retailing 4.1 Energy 3.5 Short-Term/Money Market Investments 3.5 Consumer Services 3.2 Diversified Financials 3.2 Commercial & Professional Services 3.0 Food, Beverage & Tobacco 2.4 Pharmaceuticals, Biotech & Life Sciences 2.2 Transportation 2.2 Semiconductors & Semiconductor Equipment 2.0 Media 1.5 Household & Personal Products 1.4 Automobiles & Components .6 Food & Staples Retailing .5 Telecommunication Services .2 † Based on net assets. STATEMENT OF FINANCIAL FUTURES July 31, 2015 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 7/31/2015 ($) Financial Futures Long E-mini Standard & Poor's Midcap 231 34,633,830 September 2015 The following is a summary of the inputs used as of July 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 3,453,130,425 - - Equity Securities - Foreign Common Stocks+ 6,245,440 - - Mutual Funds 117,244,655 - - U.S. Treasury 2,104,415 Other Financial Instruments: Financial Futures++ 420,558 - - + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus MidCap Index Fund, Inc. By: /s/ Bradley J.
